DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xuan et al. (US 2021/0241695).

Regarding claim 1
Xuan et al. shows the display panel driving circuit, comprising: a driving circuit (see Fig. 3A-5B) and a light-emitting diode (3), the driving circuit connected to the light- emitting diode (see Figs. 3A-5B), wherein the driving circuit comprises a plurality of superimposed driving modules (1 and 2), and a corresponding number of driving modules are selectively conducted according to a preset grayscale (see para. 0054, 0240), wherein each driving module comprises a scan control transistor (M1, M8 or M9), a switch transistor (taken to be transistors M1, M8 and M9) and a drive transistor (M3 or M11), in each driving module the scan control transistor is connected to the drive transistor via the switch transistor (see Figs. 3A-5B), in each driving module a first end of the scan control transistor is connected to a scan signal terminal (taken to be the GATE1, GATE2), and the light-emitting diode (3) and the drive transistors (M3, M11) of the driving modules are sequentially connected (see Figs. 3A-5B).

Regarding claim 15
Xuan et al. further shows, the display panel (see Figs. 1, 8 and para. 0004, 0054 and 0257).



Allowable Subject Matter

Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-12
The prior art of record taken alone or in combination does not teach or suggest the display panel as recited in claim 1, having the further limitations as set forth in claims 2-12.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US 2020/0286430) shows a display device having a display panel including pixel circuit having plural data signals and switching circuits.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687